DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method step of orienting the rotatable ball drill bit in a third position, and the third bit head as claimed in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the structural limitations that provide support and rotation of the bit, and the method steps that provide support and rotation of the bit, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Dependent claims do not provide details on the structural limitations or method steps for providing support and rotation of the bit.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims broadly recite the rotatable ball drill bit that is configured to rotate between a first and second position, and a method for rotating the rotatable ball drill bit about a longitudinal axis. These limitations are broad and do not include specifics on the mechanism for causing the rotation. The specification does not disclose enough information for one of ordinary skill in the art to make the bit, nor to use the bit, as there is no description of how the bit is mounted or rotated. The state of the art at the time of filing shows that the mounting and support of .
Dependent claims do not provide details on the structural limitations or method steps for providing support and rotation of the bit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark, et al. US2015/0047905.
Regarding claim 1, Clark, et al. teaches a drill bit (Figure 9) comprising:

a first set of cutters 132 (on 122a) disposed on the first bit head; and
a second set of cutters 132 (on 122b) disposed on the second bit head,
wherein the rotatable ball drill bit is configured to rotate about a longitudinal axis 137 of the rotatable ball drill bit in a drilling direction (towards the left in figure 2, for example), between a first position (Figure 10) and a second position (after transitioning through Figure 11) of the rotatable ball drill bit, to engage a formation (the bottom of 30b in Figure 1) to be drilled (such that once the rotatable drill bit is rotated, it is able to engage the formation),
wherein, in the first position, the first bit head is oriented away from a drill string (attached at the end of 160 via the shown pin connection on the left end) and toward the formation to be drilled (facing the right side of Figure 10) while the second bit head is oriented to face toward the drill (since the second bit head is opposite the first bit head), and
wherein, in the second position (once 120 has been flipped), the second bit head is oriented away from the drill string and toward the formation (such as when the motion indicated in Figure 11 is complete) to be drilled while the first bit head oriented to face toward the drill string (since the first bit head is opposite the second bit head).
Regarding claim 2, the first bit head comprises a first set of ridges 123 (on 122a) on which the first set of cutters 130 (on the appropriate ridges) is disposed and wherein 
Regarding claim 3, an arrangement of the first set of ridges is substantially the same as an arrangement of the second set of ridges (as shown in Figure 5, which shows a symmetrical arrangement between the first and second bit heads).
Regarding claim 4, an arrangement of the first set of cutters is substantially the
same as an arrangement of the second set of cutters (as shown in Figure 5, which shows a symmetrical arrangement between the first and second bit heads)..
Regarding claim 5, at least one ridge of the first set of ridges comprises a curved
side wall (as seen in profile in Figure 5, which has curves about axis 137).
Regarding claim 6, the curved side wall comprises an s-shape (wherein Figure 5 shows a generally profiled shape. Annotated arrows in Figure A below, annotated from Figure 5 show the curved and s shaped walls, since the walls form both convex and concave shapes).

    PNG
    media_image1.png
    410
    620
    media_image1.png
    Greyscale

Figure A: annotated Figure 4

Regarding claim 9, the actuation mechanism comprises a magnetic material disposed in the rotatable ball drill bit (wherein the bit is made of steel ¶0031:11-13, which is ferromagnetic, and thus is considered a magnetic material).
Regarding claim 11, at least one drilling fluid outlet (flow bores 128 permit drilling fluid flow ¶0038, thus are considered a drill fluid outlet).
Regarding claim 14, Clark, et al. teaches a method of operating (Figures 10 and 11) a rotatable ball drill bit 120 comprising:
orienting the rotatable ball drill bit in a first position (Figure 10), wherein a first bit head  122a of the rotatable ball drill bit is oriented away from a drill string (attached to the shown pin connection in the left side of Figure 10) and toward a formation (such as the formation shown in the wellbore of Figure 1) to be drilled (as shown in Figure 10, wherein the bit head is facing to the right);
rotating the rotatable ball drill bit about a longitudinal axis 129 (wherein Figure 7 shows rotation arrow 103 about axis 129) of the rotatable ball drill bit in a drilling direction to engage the formation with the first bit head (wherein the drilling direction to engage the formation with the first bit head is to the right of Figure 10);
orienting the rotatable ball drill bit in a second position (by flipping the bit 120 by 180 degrees as described in ¶0054), wherein a second bit head 122b of the rotatable ball drill bit is oriented away from the drill string and toward the formation (such as when the motion shown in Figure 11 is completed, which flips the drill bit); and

Regarding claim 15, orienting the rotatable ball drill bit in the second position comprises rotating the rotatable ball drill bit about a transverse axis 137 substantially perpendicular to the longitudinal axis 129 (wherein Figure 11 shows a transition of bit 120).
Regarding claim 16, orienting the rotatable ball drill bit in a second position comprises rotating the rotatable ball drill bit 180 degrees about the transverse axis ¶0054 of the rotatable ball drill bit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, et al. in view of Dahlgren, et al. US2018/0087323.
Regarding claim 7, Clark, et al. teaches the invention substantially as claimed, as described above, but does not teach the first set of cutters comprises polycrystalline diamond compact material.
Dahlgren, et al. teaches that it is notoriously well-known in the drill bit art to use polycrystalline diamond compacts for cutting inserts 223 (as PCD elements ¶0053), since they are ultra hard cutting surfaces ¶0003. 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Clark, et al. in view of Dahlgren, et al. to select the cutters of Clark, et al. to be polycrystalline diamond compacts (PCD) since they are well-known to be ultra hard cutting surfaces for drill bits.
Regarding claims 12 and 13, Clark, et al. teaches the invention substantially as claimed, as described above, but does not teach a sensor integrated into the rotatable ball drill bit, wherein the sensor at least one of a logging sensor, an infrared temperature sensor, a transceiver, and a gas sensor.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Clark, et al. in view of Dahlgren, et al. to include a logging sensor integrated into the rotatable ball drill bit to provide desired monitoring of the bit.
Regarding claims 19 and 20, Clark, et al. teaches the invention substantially as claimed, as described above, but does not teach the method steps of collecting data from a sensor disposed on the rotatable ball drill bit; transmitting the data to a drilling operator; adjusting a drilling parameter selected from a group comprising a rotatable drill bit position, drilling fluid flow rate, and rate of rotation of the rotatable drill bit about the longitudinal axis, based on the data.
Dahlgren, et al. teaches the above described sensor, wherein the method step includes collecting data from the sensor (by monitoring the signal described in ¶0065, where the monitoring is considered the collecting and the signal is considered the data), transmitting the data to the drilling operator (wherein ¶0065 describes an operator that may manually actuate the indexing system upon detection of worn cutting elements, which indicates that data is transmitted to the operator); and adjusting a rotatable drill bit position based on the data (wherein the actuation of the indexing mechanism ¶0065 is 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Clark, et al. in view of Dahlgren, et al. to collect data from a sensor to control or affect the position of the bit, to actuate the bit when the cutting elements are worn.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. Applicant’s arguments against the drawing objection are not persuasive. Applicant's arguments that Figure 3 shows that a drill bit is rotated about the transverse axis in elements 310 and 312 are not persuasive. Figure 3 is a flow chart, and describes steps. The third bit head is not illustrated in Figure 3.
	Applicant’s arguments against the 35 USC 112 1st paragraph rejection are not persuasive. While Figure 4 shows a schematic of a magnetic actuation system, the schematic or cited specification sections (in particular, ¶0028 and ¶0029) do not provide any mounting means. Therefore, it cannot be determined how such an actuation system could operate, as the basic structural limitations for mounting the drill bit itself to the rest of the system is not shown or described in the original disclosure. This contrasts with the hinge pins clearly shown and described in Clark (see above). Figure 1 of the instant invention is the only drawing that shows a drill bit attached to a drill string, but shows no detail as to any mounting means. Figure 2 provides an isometric view of the bit 200, but does not provide any mounting means, either explicitly numbered or implicitly shown. 
Applicant's arguments that Clark, et al. does not teach a rotatable ball drill bit rotating about a longitudinal axis of the rotatable ball drill bit in a drilling direction are not persuasive. Hinge pins 136 are described in ¶0039 wherein the "bit 120 is rotatably coupled to assembly 100 through pins 136 such that bit 120 may rotate about the axis 130 to selectively expose the first face 122a or the second face 122b to the earthen formation (e.g., formation 12) during drilling operations." (¶0039:10-15). This indicates that rotation about the axis that pins 136 define occurs. The pins 136 are oriented along a longitudinal axis 137 of the rotatable ball drill bit 120, which is perpendicular to the general axial axis 129 of the entire drill bit. Furthermore, Figure 10 and Figure 11 show the bit 120 rotating along pins 136, to change which side or face of the bit 120 is facing outwards axially away from 160.
	Therefore applicant’s arguments regarding dependent claims are similarly refuted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	3/24/2022